DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boeger et al. (US Pub # 2008/0236565) in view of Henninger et al. (US Pat # 7,325,551).
In regards to claims 1-2, Boeger et al. teaches a hair styling apparatus, comprising:
a body (5) forming one or more cavities therein (see Figure 2, area surrounding 10), the body having:
one or more doors (4) configured to provide access to the one or more cavities (see Figure 2);
one or more cartridge heaters (6) removably secured within the one or more cavities (see Figure 1);
where the cartridge contains gas to provide a fuel source to the one or more cartridges (Paragraph 0002); and
a heat transfer element (2) engaged with the one or more cartridge heaters and configured to transfer heat from the one or more cartridge heaters to a user’s hair;
wherein the one or more cartridge heaters provide power and heat to the hair styling apparatus (Paragraph 0002).
	As Boeger et al. is concerned with the specific structure of the cartridge removable coupling, they do not expressly teach the specific structure of the hair iron device itself, including a control system having one or more controls and electrically engaged with the one or more cartridge heaters and configured to activate the one or more cartridge heaters, where the cartridge heaters are fueled by kerosene.
	However, Henninger et al. from which Boeger et al. refers (see Boeger et al. Paragraph 0002 which refers to Henniger et al. and for ease of location, the US related application is referred to herein) teaches a gas-powered heated hair styling device (Col 5, Lines 33-35) that contains a control system having one or more controls and electrically engaged with the one or more cartridge heaters and configured to activate the one or more cartridge heaters (Col 5, Lines 49-54, which include pencil heaters defined as the pencil shaped burner tube 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of Boegner et al. to contain the controlled heaters of Henninger et al. in order to provide precision to the use of the heating elements.
	With regards to the fuel being kerosene, the instant disclosure describes the use of kerosene as being preferable [0014] and does not describe it as contributing any unexpected result to the device.  As such, this specific use of kerosene is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fuel of Boeger et al. to be kerosene, as a matter of user preference for fuel.
	
Regarding claim 3, Boegner et al. teaches the hair styling apparatus is a curling iron (Figure 2).
Regarding claim 4, Boegner et al. teaches the hair styling apparatus, but does not teach it to be a hair straightener. However, Henninger et al. teaches gas powering cartridges to be used for hair straighteners (Col 5, Lines 30-31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair tool of Boegner et al. to be the hair straightener of Henninger et al. in order to provide the requisite tong shape to style the hair as desired.

Regarding claim 5, Boegner et al./Henninger et al. teach the apparatus of claim 1, but does not expressly teach the method of using the device where the cartridges have to be activated  via the control system, wherein heat is transferred from the one or more cartridge heaters to the heat transfer element; and using the hair styling apparatus to style the user’s hair, wherein heat from the heat transfer element is used. However, Henninger et al. teaches a gas-powered heated hair styling device (Col 5, Lines 33-35) where in order to use the device, the user actuates one or more controls and electrically engaged with the one or more cartridge heaters to activate cartridge heaters (Col 5, Lines 49-54) to heat the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the tool of Boegner et al./Henninger et al. to contain the step of actuating the controls, in order to provide precision to the use of the heating elements.
Regarding claim 6, Boegner et al. teaches removing the one or more cartridge heaters from the body via the door; and replacing the one or more cartridge heaters (Paragraph 0003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772